Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over the SUSTAIN trial (ClinicalTrials.gov Identifier: NCT01895361, first posted on July 10th 2013) as evidenced by Attaga et al (Ataga, Kenneth I., et al. New England Journal of Medicine 376.5 (2017): 429-439, of record), hereinafter Attaga, in view of Brater et al (Brater, D. Craig. "Drug dosing in renal failure." Therapy in Nephrology & Hypertension. WB Saunders, 2008. 1049-1072, of record), hereinafter Brater. 
The SUSTAIN trial was designed to determine the safety and efficacy of the SelG1 with or without hydroxyurea therapy in reducing or preventing the occurrence of pain crises in patients with sickle cell disease. Specifically, there are two arms of the study in which patients are administered either high-dose SelG1 or low dose SelG1 intravenously once every 4 weeks for 50 weeks (see entire document, in particular, Study Design and Arms and Interventions sections). SelG1 is identified as Crizanlizumab in the instant specification (see Page 2). The results of the SUSTAIN trial has shown that SelG1, or Crizanlizumab, is able to effectively reduce the annual rate of sickle cell pain crises in patients as evidenced by Attaga (see entire document, in particular Abstract, Clinical Efficacy section, and Table 2). 
The SUSTAIN trial does not specifically teach that the anti-P-selectin antibody (Crizanlizumab) is first administered as a loading dose over a period of time followed by a maintenance dose over a period of time nor does it teach variations in dosage or dosing intervals.
However, Brater teaches that loading doses are given to a patient to attain desired drug levels more rapidly. Without a loading dose, it would take drug concentrations to reach steady state levels in about 4 times the half-life of the drug. Loading dose is calculated by multiplying the initial drug concentration by the volume of distribution of the drug. A maintenance dose, on the other hand, maintains the desired steady-state drug concentrations and is determined by the target average drug concentration and the clearance of the drug from the body. Further, for each drug, clearance will define the dose rate, half-life will determine the dosing interval, volume of distribution will play a significant role in dose, loading dose and dosing interval while bioavailability affects relative dose given by different routes of administration (see entire document, in particular Loading Dose and Maintenance Dose sections). 
It would have been obvious to one of ordinary skill in the art to administer the anti-p-selectin antibody SelG1 (Crizanlizumab) as a loading dose followed by a maintenance dose to treat and thus reduce the frequency of sickle cell pain crises in a subject over a period of time. One of ordinary skill in the art would have been motivated to do so in order to achieve an immediate therapeutic benefit with the loading dose of the drug and maintain therapeutic concentrations of the drug over the course of treatment using maintenance doses. While variations in the dose of drug or multiple administrations at the specified time intervals are not specified by the combined teachings, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning dosage and frequency of SelG1 administration to effectively treat and thus reduce the frequency of sickle cell pain crises in an individual patient or patient population.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the SUSTAIN trial as evidenced by Attaga in view of Brater, as applied to claims 19-21 and 23 above, and further in view of McGann et al (McGann, Patrick T, and Russell E Ware. Expert opinion on drug safety vol. 14,11 (2015): 1749-58. doi:10.1517/14740338.2015.1088827, of record), hereinafter McGann as evidenced by Agrawal et al (Agrawal RK, Patel RK, Shah V, Nainiwal L, Trivedi B.. Indian J Hematol Blood Transfus. 2014;30(2):91-96. doi:10.1007/s12288-013-0261-4), hereinafter Agrawal. 
The teachings of the SUSTAIN trial as evidenced by Attaga in view of Brater have been discussed above and differ from the instant claimed invention in that the administration of crinzalizumab in combination with hydroxurea is not taught. 
However, McGann teaches that hydroxurea is the only approved medication for the treatment of sickle cell anemia. Hydroxyurea is a well-tolerated medication with very few short- or long-term toxicities, and is able to increase fetal hemoglobin (HbF) levels, which inhibits intracellular sickle hemogloblin (HbS) polymerization and prevents the sickling process within erythrocytes (see entire document). Further, as evidenced by Agrawal, hydroxyurea is the only effective drug proven to reduce the frequency of painful episodes in sickle cell disease (see entire document, in particular, Abstract). 
It would have been obvious to one of ordinary skill in the art to administer an anti-p-selectin antibody in combination with hydroxurea for the treatment of P-selectin mediated disorders such as sickle cell disease. One of ordinary skill in the art would have been motivated to do so since hydroxurea is a safe and effective medication that prevents red blood cell sickling and thus can be used with the anti-P-selectin antibody to achieve a combined therapeutic benefit of both agents in the treatment of sickle cell disease. Therefore, one of ordinary skill in the art would expect that the combination of an anti-P-selectin antibody and hydroxyurea can more effectively treat a p-selectin mediated disorder such as sickle cell disease. 

Claims 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the Mcever et al (WO 2008/069999 A2, of record), hereinafter Mcever, as evidenced by Attaga et al (Ataga, Kenneth I., et al. New England Journal of Medicine 376.5 (2017): 429-439, or record), hereinafter Attaga, in view of Brater et al (Brater, D. Craig. "Drug dosing in renal failure." Therapy in Nephrology & Hypertension. WB Saunders, 2008. 1049-1072, of record), hereinafter Brater. 
 Mcever teaches P-selectin antibodies to reduce or inhibit inflammatory and thrombotic conditions such as sickle cell disease, pain crisis associated with sickle cell disease, deep vein thrombosis, asthma, rheumatoid arthritis, atopic dermatitis, psoriasis, ischemia reperfusion injury, stroke, myocardial infarction, acute transplantation rejection, frost-bite injury, compartment syndrome, and pathophysiologic conditions associated with cardio-pulmonary bypass, and acute leukocyte-mediated lung injury (e.g., adult respiratory distress syndrome) (see entire document, in particular Abstract, Claims, Page 3, Ln. 12-25 of Summary of the Invention, Detailed Description of Invention, and Therapeutic and Diagnostic Methods section). The p-selectin antibodies and pharmaceutical compositions comprising the antibodies can be given to the patient by parenteral administration, for example, subcutaneously, intramuscularly, or intravenously. Single or multiple administrations of the pharmaceutical compositions comprising the p-selectin antibodies can be given with dose levels and pattern being selected by the treating physician in an amount sufficient to effectively treat a patient (see Therapeutic and Diagnostic Methods section, Pages 18 – 23). The anti-p-selectin antibody of Mcever is identified as Crizanlizumab in the instant specification (see Page 2). As evidenced by Attaga, Crizanlizumab, is able to effectively reduce the annual rate of sickle cell pain crises in patients (see entire document, in particular Abstract, Clinical Efficacy section, and Table 2)
Mcever does not specifically teach that the anti-P-selectin antibody (Crizanlizumab) is first administered as a loading dose over a period of time followed by a maintenance dose over a period of time nor does it teach variations in dosage or dosing intervals.
However, Brater teaches that loading doses are given to a patient to attain desired drug levels more rapidly. Without a loading dose, it would take drug concentrations to reach steady state levels in about 4 times the half-life of the drug. Loading dose is calculated by multiplying the initial drug concentration by the volume of distribution of the drug. A maintenance dose, on the other hand, maintains the desired steady-state drug concentrations and is determined by the target average drug concentration and the clearance of the drug from the body (see entire document, in particular Loading Dose and Maintenance Dose sections). 
It would have been obvious to one of ordinary skill in the art to administer the anti-p-selectin antibody (Crizanlizumab) as a loading dose followed by a maintenance dose to treat and thus reduce the frequency of sickle cell pain crises in a subject over a period of time. One of ordinary skill in the art would have been motivated to do achieve an immediate therapeutic benefit with the loading dose of the drug and maintain therapeutic concentrations of the drug over the course of treatment using maintenance doses. While variations in the dose of drug or multiple administrations at the specified time intervals are not specified by the combined teachings, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning dosage and frequency of Crizanlizumab administration to effectively treat and thus reduce the frequency of sickle cell pain crises in an individual patient or patient population.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the Mcever as evidenced by Attaga in view of Brater, as applied to claims 19-21 and 23 above, and further in view of McGann et al (McGann, Patrick T, and Russell E Ware. Expert opinion on drug safety vol. 14,11 (2015): 1749-58. doi:10.1517/14740338.2015.1088827, of record), hereinafter McGann as evidenced by Agrawal et al (Agrawal RK, Patel RK, Shah V, Nainiwal L, Trivedi B.. Indian J Hematol Blood Transfus. 2014;30(2):91-96. doi:10.1007/s12288-013-0261-4), hereinafter Agrawal. 
The teachings of Mcever as evidenced by Attaga in view of Brater have been discussed above and differ from the instant claimed invention in that Mcever does not teach administration of crinzalizumab in combination with hydroxurea. 
However, McGann teaches that hydroxurea is the only approved medication for the treatment of sickle cell anemia. Hydroxyurea is a well-tolerated medication with very few short- or long-term toxicities, and is able to increase fetal hemoglobin (HbF) levels, which inhibits intracellular sickle hemogloblin (HbS) polymerization and prevents the sickling process within erythrocytes (see entire document). Further, as evidenced by Agrawal, hydroxyurea is the only effective drug proven to reduce the frequency of painful episodes in sickle cell disease (see entire document, in particular, Abstract). 
It would have been obvious to one of ordinary skill in the art to administer an anti-p-selectin antibody in combination with hydroxurea for the treatment of P-selectin mediated disorders such as sickle cell disease. One of ordinary skill in the art would have been motivated to do so since hydroxurea is a safe and effective medication that prevents red blood cell sickling and thus can be used with the anti-P-selectin antibody to achieve a combined therapeutic benefit of both agents in the treatment of sickle cell disease. Therefore, one of ordinary skill in the art would expect that the combination of an anti-P-selectin antibody and hydroxyurea can more effectively treat and thus reduce the frequency of a p-selectin mediated disorder such as sickle cell disease. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8377440B2 in view of the Mcever et al (WO 2008/069999 A2, of record), hereinafter Mcever, as evidenced by Attaga et al (Ataga, Kenneth I., et al. New England Journal of Medicine 376.5 (2017): 429-439, or record), hereinafter Attaga, in view of Brater et al (Brater, D. Craig. "Drug dosing in renal failure." Therapy in Nephrology & Hypertension. WB Saunders, 2008. 1049-1072, of record), hereinafter Brater. 
The issued patent recites a humanized antibody, or binding fragment thereof, comprising an immunoglobulin light chain variable region comprising SEQ ID NO: 36, and an immunoglobulin heavy chain variable region comprising SEQ ID NO: 40, and wherein the humanized antibody has binding specificity for P-selectin (issued claim 1). The anti-P-selectin antibody disclosed by Mcever is identified as crizanlizumab by the instant specification on Page 2. 
The issued patent does not recite a method of preventing sickle cell pain crises in a subject in which the anti-P-selectin antibody is first administered as a loading dose over a period of time followed by a maintenance dose over a period of time nor does it teach variations in dosage or dosing intervals.
However, Mcever teaches P-selectin antibodies to reduce or inhibit inflammatory and thrombotic conditions such as sickle cell disease and pain crisis associated with sickle cell disease (see entire document, in particular Abstract, Claims, Page 3, Ln. 12-25 of Summary of the Invention, Detailed Description of Invention and Therapeutic and Diagnostic Methods section). The p-selectin antibodies and pharmaceutical compositions comprising the antibodies can be given to the patient intravenously. Further, single or multiple administrations of the pharmaceutical compositions comprising the p-selectin antibodies can be given with dose levels and pattern being selected by the treating physician in an amount sufficient to effectively treat a patient (see Therapeutic and Diagnostic Methods section, Pages 18 – 23). The anti-p-selectin antibody of Mcever is identified as Crizanlizumab in the instant specification (see Page 2). As evidenced by Attaga, Crizanlizumab, is able to effectively reduce the annual rate of sickle cell pain crises in patients (see entire document, in particular Abstract, Clinical Efficacy section, and Table 2). 
Brater further teaches that loading doses are given to a patient to attain desired drug levels more rapidly. Without a loading dose, it would take drug concentrations to reach steady state levels in about 4 times the half-life of the drug. Loading dose is calculated by multiplying the initial drug concentration by the volume of distribution of the drug. A maintenance dose, on the other hand, maintains the desired steady-state drug concentrations and is determined by the target average drug concentration and the clearance of the drug from the body (see entire document, in particular Loading Dose and Maintenance Dose sections). 
It would have been obvious to one of ordinary skill in the art to administer the anti-p-selectin antibody of the issued patent as a loading dose followed by a maintenance dose to treat and thus reduce the frequency of sickle cell pain crises in a subject over a period of time. One of ordinary skill in the art would have been motivated to do achieve an immediate therapeutic benefit with the loading dose of the drug and maintain therapeutic concentrations of the drug over the course of treatment using maintenance doses. While variations in the dose of drug or multiple administrations at the specified time intervals are not specified by the combined teachings, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning dosage and frequency of the anti-p-selectin antibody administration to effectively practice the method of treating and thus reducing the frequency of sickle cell pain crises in an individual patient or patient population as taught by McEver.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8377440B2 in view of Mcever and Brater as evidenced by Attaga, as applied to claims 19-21 and 23 above, and further in view of McGann et al (McGann, Patrick T, and Russell E Ware. Expert opinion on drug safety vol. 14,11 (2015): 1749-58. doi:10.1517/14740338.2015.1088827, of record), hereinafter McGann as evidenced by Agrawal et al (Agrawal RK, Patel RK, Shah V, Nainiwal L, Trivedi B.. Indian J Hematol Blood Transfus. 2014;30(2):91-96. doi:10.1007/s12288-013-0261-4), hereinafter Agrawal. 
The teachings of the issued patent in view of Mcever and Brater and as evidenced by Attaga have been discussed above and differ from the instant claimed invention in that the administration of the anti-p-selectin antibody in combination with hydroxurea is not taught. 
However, McGann teaches that hydroxurea is the only approved medication for the treatment of sickle cell anemia. Hydroxyurea is a well-tolerated medication with very few short- or long-term toxicities, and is able to increase fetal hemoglobin (HbF) levels, which inhibits intracellular sickle hemogloblin (HbS) polymerization and prevents the sickling process within erythrocytes (see entire document). Further, as evidenced by Agrawal, hydroxyurea is the only effective drug proven to reduce the frequency of painful episodes in sickle cell disease (see entire document, in particular, Abstract). 
It would have been obvious to one of ordinary skill in the art to administer an anti-p-selectin antibody in combination with hydroxurea for the treatment of P-selectin mediated disorders such as sickle cell disease. One of ordinary skill in the art would have been motivated to do so since hydroxurea is a safe and effective medication that prevents red blood cell sickling and thus can be used with the anti-P-selectin antibody to achieve a combined therapeutic benefit of both agents in the treatment of sickle cell disease. Therefore, one of ordinary skill in the art would expect that the combination of an anti-P-selectin antibody and hydroxyurea can more effectively treat a p-selectin mediated disorder such as sickle cell disease. 

Claims 19-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9556266B2 in view of the Mcever et al (WO 2008/069999 A2, of record), hereinafter Mcever, as evidenced by Attaga et al (Ataga, Kenneth I., et al. New England Journal of Medicine 376.5 (2017): 429-439, or record), hereinafter Attaga, in view of Brater et al (Brater, D. Craig. "Drug dosing in renal failure." Therapy in Nephrology & Hypertension. WB Saunders, 2008. 1049-1072, of record), hereinafter Brater. 
The issued patent recites a method of treating sickle cell disease in a subject comprising administering a humanized antibody, or binding fragment thereof, comprising a light chain variable region having CDR1, CDR2, and CDR3 of SEQ ID NOs: 1, 2, and 3, respectively, and an a heavy chain variable region having CDR1, CDR2, and CDR3 of SEQ ID NOs: 4, 5, and 6, respectively, and wherein the humanized antibody has binding specificity for P-selectin (issued claims 1-4). Further, the humanized antibody can be administered by subcutaneous, intramuscular, or intravenous injection (issued claim 5) and at multiple administrations to the subject (issued claim 10).  The anti-P-selectin antibody disclosed by Mcever is identified as crizanlizumab by the instant specification on Page 2. 
The issued patent does not recite a method of preventing sickle cell pain crises in a subject in which the anti-P-selectin antibody is first administered as a loading dose over a period of time followed by a maintenance dose over a period of time nor does it teach variations in dosage or dosing intervals.
However, Mcever teaches P-selectin antibodies to reduce or inhibit inflammatory and thrombotic conditions such as sickle cell disease and pain crisis associated with sickle cell disease (see entire document, in particular Abstract, Claims, Page 3, Ln. 12-25 of Summary of the Invention, Detailed Description of Invention, and Therapeutic and Diagnostic Methods section). The p-selectin antibodies and pharmaceutical compositions comprising the antibodies can be given to the patient intravenously. Further, single or multiple administrations of the pharmaceutical compositions comprising the p-selectin antibodies can be given with dose levels and pattern being selected by the treating physician in an amount sufficient to effectively treat a patient (see Therapeutic and Diagnostic Methods section, Pages 18 – 23). The anti-p-selectin antibody of Mcever is identified as Crizanlizumab in the instant specification (see Page 2). As evidenced by Attaga, Crizanlizumab, is able to effectively reduce the annual rate of sickle cell pain crises in patients (see entire document, in particular Abstract, Clinical Efficacy section, and Table 2). 
Brater further teaches that loading doses are given to a patient to attain desired drug levels more rapidly. Without a loading dose, it would take drug concentrations to reach steady state levels in about 4 times the half-life of the drug. Loading dose is calculated by multiplying the initial drug concentration by the volume of distribution of the drug. A maintenance dose, on the other hand, maintains the desired steady-state drug concentrations and is determined by the target average drug concentration and the clearance of the drug from the body (see entire document, in particular Loading Dose and Maintenance Dose sections). 
It would have been obvious to one of ordinary skill in the art to administer the anti-p-selectin antibody of the issued patent as a loading dose followed by a maintenance dose to treat and thus reduce the frequency of sickle cell pain crises in a subject over a period of time. One of ordinary skill in the art would have been motivated to do achieve an immediate therapeutic benefit with the loading dose of the drug and maintain therapeutic concentrations of the drug over the course of treatment using maintenance doses. While variations in the dose of drug or multiple administrations at the specified time intervals are not specified by the combined teachings, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning dosage and frequency of the anti-p-selectin antibody administration to effectively practice the method of treating and thus reducing the frequency of sickle cell pain crises in an individual patient or patient population as taught by McEver. 

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9556266B2 in view of Mcever and Brater as evidenced by Attaga, as applied to claims 19-21 and 23 above, and further in view of McGann et al (McGann, Patrick T, and Russell E Ware. Expert opinion on drug safety vol. 14,11 (2015): 1749-58. doi:10.1517/14740338.2015.1088827, of record), hereinafter McGann as evidenced by Agrawal et al (Agrawal RK, Patel RK, Shah V, Nainiwal L, Trivedi B.. Indian J Hematol Blood Transfus. 2014;30(2):91-96. doi:10.1007/s12288-013-0261-4), hereinafter Agrawal. 
The teachings of the issued patent in view of Mcever and Brater and as evidenced by Attaga have been discussed above and differ from the instant claimed invention in that the administration of the anti-p-selectin antibody in combination with hydroxurea is not taught. 
However, McGann teaches that hydroxurea is the only approved medication for the treatment of sickle cell anemia. Hydroxyurea is a well-tolerated medication with very few short- or long-term toxicities, and is able to increase fetal hemoglobin (HbF) levels, which inhibits intracellular sickle hemogloblin (HbS) polymerization and prevents the sickling process within erythrocytes (see entire document). Further, as evidenced by Agrawal, hydroxyurea is the only effective drug proven to reduce the frequency of painful episodes in sickle cell disease (see entire document, in particular, Abstract). 
It would have been obvious to one of ordinary skill in the art to administer an anti-p-selectin antibody in combination with hydroxurea for the treatment of P-selectin mediated disorders such as sickle cell disease. One of ordinary skill in the art would have been motivated to do so since hydroxurea is a safe and effective medication that prevents red blood cell sickling and thus can be used with the anti-P-selectin antibody to achieve a combined therapeutic benefit of both agents in the treatment of sickle cell disease. Therefore, one of ordinary skill in the art would expect that the combination of an anti-P-selectin antibody and hydroxyurea can more effectively treat a p-selectin mediated disorder such as sickle cell disease. 

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 
With respect to rejections made under 35 U.S.C. 103, Applicant argues that NCT ‘361 (SUSTAIN trial) does not teach or suggest the that the anti-P-selectin antibody SelG1 (crizanlizumab) is administered at any of the particular doses of 2.5 mg/kg, 5 mg/kg, or 7.5 mg/kg.  Applicant also states that the SUSTAIN trial does not disclose that SelG1 is administered as a loading dose and then a maintenance dose nor any specific dosing intervals, and that Brater does not fix the deficiencies of the NCT ‘361 since there is no teaching or suggestion in Brater as to any of the instant claim limitations. Lastly, Applicant notes that there is no reasonable expectation of success in achieving the reduction of the frequency of sickle cell pain crisis by the claimed methods since clinical trials often fail, and none of the references would have provided artisans with a reasonable expectation of success of achieving the effects of the claimed methods.  
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Brater discusses dosing regimens for patients with renal insufficiency, the reference teaches that loading doses are given to a patient to attain desired drug levels more rapidly and that maintenance doses maintain the desired steady-state drug concentrations. This general teaching is not limited to a specific drug or patient population.  As stated in MPEP 2123, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Thus, artisans would be motivated to administer crizanlizumab as one or more loading doses followed by one or more maintenance doses in order to achieve and/or maintain desired drug concentrations in the subject in need thereof. Further, as noted by Mcever notes dosages and dosing frequency for the anti-P-selectin antibodies can be determined by a treating physician, with a dose range from about 0.05 mg/kg body weight to about 5 mg/kg body weight. Thus, the specific dosages, dosing intervals, and dosing frequency can reasonably be determined by routine optimization of one having ordinary skill in the art.  Indeed, the courts have stated that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning dosage and frequency of the anti-p-selectin antibody administration to effectively practice the method of treating and thus reducing the frequency of sickle cell pain crises in an individual patient or patient population. 
In response to Applicant’s arguments that there was no reasonable expectation of success in reducing the frequency of sickle cell pain crises since clinical trials often fail, the Examiner notes that obviousness does not require absolute predictability, however, at least some degree of predictability is required. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Further, as taught by Mcever, anti-P-selectin antibodies such as crizanlizumab can be used reduce or inhibit inflammatory and thrombotic conditions, including sickle cell disease or pain crisis associated with sickle cell disease. As such, at the time of the instantly claimed invention, there was a reasonable expectation of success that the anti-P-selectin antibody crizanlizumab can be used to treat and hence reduce the frequency of sickle cell pain crises in a subject. 
With respect to the double patenting rejections, Applicant argues that for obvious-type double patenting rejections the Office must rely primarily on the subject matter of the claims, i.e., a claim to claim analysis and that there are only very limited circumstances under which the disclosure may be considered (i.e. to interpret the claims under analysis), much less additional references. Applicant states that the claims of U.S. Patent No. 8377440 patent are directed to crizanlizumab and compositions comprising the same. Thus, the particular methods recited in the instantly amended claims are not taught or suggested by the compositions of the ‘440 patent. Similarly, Applicant states that the claims of U.S. Patent No. 9556266 are directed to a method of treating sickle cell disease comprising administering crizanlizumab but not to the particular methods recited in the instant claims. Therefore, Applicant asserts that the obviousness-type double patenting rejections be withdrawn. 
In response to Applicant’s arguments, the Examiner notes that the instant application was not filed as a divisional of the application which issued as U.S. Patent 8,377,440 or any child application arising therefrom that would distinguish between claims to a product and its methods of use.  The rejection of record concerning the ‘440 patent sets forth why methods of administering the products of the ‘440 patent to treat sickle cell pain crisis in a subject would have been obvious to ordinary artisans. Further, there is no prohibition in MPEP 804 concerning the use of additional references in an obviousness analysis to support a non-statutory double patenting rejection over an issued patent or co-pending application.  Applicant’s argument against the use of the teachings in the disclosure of the ‘440 patent is not relevant since the teachings in question are from the McEver publication (WO 2008/069999), which does qualify as prior art, and not the disclosure of the issued patent itself. It should also be noted that a definition, such as the fact that a named antibody comprises specific amino acid sequences identified by SEQ ID number, is a permissible use even if such a fact was not also established by the prior art WIPO publication to McEver.  With regard to the ‘266 patent, while Applicant is correct that the issued method claims do not set forth the specific dosing regimen of the instant claims, the rejection of record clearly indicates why artisans would have been motivated to modify the methods of the issued claims to arrive at the instantly claimed invention using the teachings of the prior art and routine experimentation.  As such, the double patenting rejections over issued patents 8,377,440 and 9,556, 266 in view of McEver and Brater as evidenced by Attaga as well as those made in further view of McGann are maintained. 

Conclusion
No claims are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644